               Case 21-10527-JTD        Doc 527      Filed 05/28/21     Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                             :   Chapter 11
                                  :
CarbonLite Holdings, LLC, et al., :   Case No. 21-10527 (JTD)
                                  :   (Jointly Administered)
                 Debtors.         :
                                  :
              MOTION AND ORDER FOR: ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Jeremy S. Williams, Esq. to represent Blue Ridge Bank in this action.

May 27, 2021                                     /s/ Michael Busenkell
                                                 Michael Busenkell (DE 3933)
                                                 GELLERT SCALI BUSENKELL & BROWN, LLC
                                                 1201 N. Orange Street, Suite 300
                                                 Wilmington, DE 19801
                                                 Tel: 302-425-5812
                                                 mbusenkell@gsbblaw.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the Commonwealth of
Virginia and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which
occurs in the preparation or course of this action. I also certify that I am generally familiar with
this Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                 /s/ Jeremy S. Williams
                                                 Jeremy S. Williams, Esq.
                                                 KUTAK ROCK LLP
                                                 901 East Byrd Street, Suite 1000
                                                 Richmond, VA 23219-4071
                                                 Tel: 804-343-5257
                                                 Jeremy.Williams@kutakrock.com

                                ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is GRANTED.
